IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SHARON HOPKINS AND FELICIA         : No. 618 MAL 2021
HOPKINS, AS CO-ADMINISTRATRIXES    :
FOR THE ESTATE OF PATRICIA H.      :
BROWN, DECEASED,                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
                  Petitioners      :
                                   :
                                   :
           v.                      :
                                   :
                                   :
COMPASS POINTE HEALTHCARE          :
SYSTEM, LLC., REST HAVEN NURSING   :
CENTER (CHESTNUT HILL), INC. D/B/A :
CHESTNUT HILL LODGE HEALTH AND     :
REHABILITATION CENTER, CHESTNUT    :
HILL HEALTH CARE, LLC., LYRIC      :
HEALTHCARE, LLC., LYRIC HEALTHCARE :
HOLDINGS III, INC., ENCORE         :
HEALTHCARE, LLC., TFN HEALTHCARE   :
INVESTORS, LLC., TFN HEALTHCARE    :
PARTNERS, LP., OHI ASSETS II (PA)  :
TRUST, OMEGA HEALTHCARE            :
INVESTORS, INC., ADDIT, LLC., SLC  :
PROFESSIONALS CHAI, LLC., SLC      :
PROFESSIONALS MONARCH, LLC., AND :
DAVID SMILEY,                      :
                                   :
                  Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.